NO. 07-07-0289-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                           PANEL C

                                    JULY 25, 2007
                           ______________________________

                                   JIMMY REAF HOLLEY,

                                                                   Appellant

                                                v.

                                  THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

               FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                         NO. 1956; HON. RON ENNS, PRESIDING
                          _______________________________

                                 Memorandum Opinion
                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Jimmy Reaf Holley (appellant) appeals from the order for withdrawal of funds from

his inmate trust account to offset court costs assessed in his prior conviction. We dismiss

the appeal for lack of jurisdiction.

        The record before us reveals that the “Inmate Trust Account Order” was signed on

March 7, 2005. Pursuant to the Texas Rules of Appellate Procedure, appellant was

required to file his motion for new trial or notice of appeal with the clerk of the trial court no
later than 30 days after the signing of the order, or by April 6, 2005. The notice of appeal

was filed on July 11, 2007. Because the deadline to perfect an appeal was April 6, 2005,

the notice appeared untimely. TEX . R. APP. P. 26.2 (stating that one must file a notice of

appeal within 30 days of the date the final order is signed, unless that deadline has been

extended by motion or rule of procedure). Furthermore, no motion (timely or otherwise)

to extend the April 6th deadline was received by this court.

       By letter dated July 13, 2007, we directed appellant to explain why the notice of

appeal was late or why he believed it to be timely. The explanation was due by July 23,

2007. He was also told that the failure to comply with this directive would result in the

Court determining whether it had jurisdiction or not. To date, no response has been

received.

       A timely notice of appeal is essential to invoke our appellate jurisdiction. In re

A.L.B., 56 S.W.3d 651, 652 (Tex. App.–Waco 2003, no pet.). If the notice is untimely, then

the court of appeals can take no action other than to dismiss the proceeding. Id. The

notice at bar being untimely, we dismiss the appeal for want of jurisdiction.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             2